IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


VEROL BLACKWOOD,                 : No. 792 MAL 2014
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
          v.                     :
                                 :
                                 :
WELLSPAN HEALTH, YORK HOSPITAL, :
WELLSPAN MEDICAL GROUP, FAMILY :
HEALTH ASSOCIATES YORK, DR.      :
ROBERT PIZZIKETTI, M.D., CARDIAC :
DIAGNOSTIC ASSOCIATES, P.C.,     :
                                 :
               Respondents       :


                                   ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Petition for Allowance of Appeal is

DENIED.